Judgment unanimously affirmed. Memorandum: Defendant was convicted of attempted second degree murder (Penal Law, §§ 110.00,125.25), two counts of first degree robbery (Penal Law, § 160.15) and other offenses. The court sentenced defendant as a second felony offender to 12Vfe to 25 years’ imprisonment for the attempted murder conviction and 12V2 to 25 years’ imprisonment for one of the robbery convictions. These terms were to run consecutively. On May 31, 1981, defendant and an accomplice forced the victim at gunpoint into the back seat of the victim’s automobile. While the accomplice drove the vehicle, defendant removed the victim’s wallet, change and watch. After the robbery had been completed and the victim attempted to escape from the vehicle, defendant shot the victim in the face. Under these circumstances, the sentencing court properly concluded that the robbery and attempted murder were separate and distinct acts (People v Tanner, 30 NY2d 102, 108). Thus, the court’s imposition of consecutive sentences was proper (Penal Law, § 70.25, subd 2; People v Walsh, 44 NY2d 631, 635; People ex rel. Maurer v Jackson, 2 NY2d 259). We have considered the other issues raised by defendant and find them to be without merit. (Appeal from judgment of Supreme Court, Erie County, Easier, J. — attempted murder, second degree, and other charges.) Present — Hancock, Jr., J. P., Callahan, Doerr, Denman and O’Donnell, JJ.